DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's amendment and response dated August 13, 2021 in responding to the Office Action of May 13, 2021 provided in the rejection of all previous pending claims 25-48.
	Claims 25, 26, 28-32, 34-38, 40-44, and 46-48 have been amended.
	Claims 27, 33, 39, and 45 have been cancelled.
No claims have been newly added.
Thus, claims 25-26, 28-32, 34-38, 40-44, and 46-48 are pending for examination.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
4.	Authorization for this examiner's amendment was given in a telephone interview with Brian Mudge (Reg. No. 40,738) on September 23, 2021 to put the case in condition for allowance.
5.	The claims are amended, as set forth below, to adopt the changes provided by Applicants' representative on September 23, 2021. 
IN THE CLAIMS:
Please amend claims: 25, 31, 37, and 43, and cancel claims: 29, 35, 41, and 47 as follows:

25.	(Currently Amended) An electronic processing system, comprising:
a processor;
memory communicatively coupled to the processor; and
logic communicatively coupled to the processor to:
determine version information for a new firmware component,
read self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an identity of one or more other firmware components on which the new firmware component is dependent together with a range of compatible versions for each of the one or more other firmware components, 
determine if dependency is satisfied between the new firmware component and the one or more other firmware components based on the version information and the self-descriptive dependency information, and
update a stored firmware component with the new firmware component if dependency is satisfied between the new firmware component and the one or more other firmware components.

29.	(Canceled).

31.	(Currently Amended) A semiconductor package apparatus, comprising:
a substrate; and
logic coupled to the substrate, wherein the logic is at least partly implemented 
in one or more of configurable logic and fixed-functionality hardware logic, the 
logic coupled to the substrate to:
determine version information for a new firmware component,
read self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an 
determine if dependency is satisfied between the new firmware component and the one or more other firmware components based on the version information and the self-descriptive dependency information, and
update a stored firmware component with the new firmware component if dependency is satisfied between the new firmware component and the one or more other firmware components.

35.	(Canceled). 

37.	(Currently Amended) A method of firmware dependency checking, comprising:
determining version information for a new firmware component;
reading self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an identity of one or more other firmware components on which the new firmware component is dependent together with a range of compatible versions for each of the one or more other firmware components; 
determining if dependency is satisfied between the new firmware component and the one or more other firmware components based on the version information and the self-descriptive dependency information, and
updating a stored firmware component with the new firmware component if dependency is satisfied between the new firmware component and the one or more other firmware components.

41.	(Canceled).

43.	(Currently Amended) At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to:
determine version information for a new firmware component;
read self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an identity of one or more other firmware components on which the new firmware component is dependent together with a range of compatible versions for each of the one or more other firmware components; 
determine if dependency is satisfied between the new firmware component and the one or more other firmware components based on the version information and the self-descriptive dependency information, and
update a stored firmware component with the new firmware component if dependency is satisfied between the new firmware component and the one or more other firmware components.

47.	(Canceled).


Allowable Subject Matter
6.	Claims 25, 26, 28, 30-32, 34, 36-38, 40, 42-44, 46, and 48 are allowed, which re-number as 1-16.
7.	The following is an Examiner’s statement of reasons for allowance: 
	The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…read self-descriptive dependency information corresponding to the new firmware component, wherein the self-descriptive dependency information includes an identity of one or more other firmware components on 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 25, 26, 28, 30-32, 34, 36-38, 40, 42-44, 46, and 48 are in condition for allowance.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

9.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Olderdissen et al. (US 20190220271 A1) disclose relating to computing platform management, and more particularly to techniques for managing upgrades in distributed computing systems. 
	Zimmer et al. (US 20200310788 A1) is a PGPUB of the outstanding application, which relate to a firmware component with self-descriptive dependency information. 

	
 	Olderdissen et al. (US 10990373 B2) disclose Service managers and firmware version selections in distributed computing systems

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192